In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                E-Filed: July 11, 2013

* * * * * * * * * * * * * *
ELISHA T. SNELL, by his parent,          *       UNPUBLISHED
VANESSA SMITH,                           *
                                         *       No. 07-481V
                                         *
            Petitioner,                  *       Chief Special Master
                                         *       Campbell-Smith
v.                                       *
                                         *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                      *       Reasonable Amount
AND HUMAN SERVICES,                      *       Requested to Which
                                         *       Respondent Does Not Object
                                         *
            Respondent.                  *
                                         *
* * * * * * * * * * * * * *
Nora Constance Marino, Great Neck, NY, for petitioner.

Chrysovalantis P. Kefalas, U.S. Dep’t of Justice, Washington, DC, for respondent.


                   ATTORNEYS’ FEES AND COSTS DECISION 1

       On June 29, 2007, Vanessa Smith (“petitioner”) filed a petition on behalf of her
son, Elisha T. Snell (“Elisha”), seeking compensation under the National Vaccine Injury




1
        Because this decision contains a reasoned explanation for the undersigned’s action
in this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each
party has 14 days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, “the entire” decision will be available to the public. Id.

                                             1
Compensation Program (“the Program”). 2 Using the special “Short-Form” petition
developed for the Omnibus Autism Proceeding (“OAP”), 3 petitioner alleged that a series
of measles, mumps, and rubella (“MMR”) vaccines administered to Elisha in 2004 4
caused him to develop autism spectrum disorder (“ASD”), as defined by the Vaccine
Injury Table, 42 C.F.R. § 100.3(a)(2). On March 15, 2013, the undersigned issued a
dismissal decision for insufficient proof. Decision, Mar. 15, 2013.

       On May 22, 2013, petitioner filed a Motion for Attorneys’ Fees and Costs. On
June 4, 2013, respondent filed an Unopposed Motion for Extension of Time, requesting
additional time to review petitioner’s Motion for Attorneys’ Fees and Costs.

       On July 10, 2013, the parties filed a Stipulation of Facts Regarding Attorneys’
Fees and Costs (“AFC Stipulation”). The AFC Stipulation indicates that during informal
discussions between the parties, respondent raised objections to certain items in
petitioner’s Motion for Attorneys’ Fees and Costs. See AFC Stipulation ¶ 3, at 1. Based
on those discussions, petitioner’s counsel reduced the requested amount. Id. Petitioner
now requests that a decision be issued awarding final attorneys’ fees and costs totaling
$15,734.20. Id. ¶ 4 at 1. Respondent does not object to this requested amount. Id.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request and
respondent’s counsel’s lack of objection to petitioner’s counsel’s fee request, the
undersigned GRANTS petitioner’s motion for approval and payment of attorneys’ fees
and costs.




2
       The Program comprises Part 2 of the National Childhood Vaccine Injury Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et
seq. (“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
3
      The OAP involved a large group of petitions alleging that certain childhood
vaccinations cause or contribute to the development of ASD or “autism.” For complete
information concerning the OAP, please see http://www.uscfc.uscourts.gov/omnibus-
autism-proceeding.
4
       Although petitioner alleged that Elisha received three MMR vaccines, it is much
more likely that he received a single vaccine composed of three components—measles,
mumps, and rubella.
                                            2
        Accordingly, an award should be made in the form of a check payable jointly to
petitioner and petitioner’s counsel, Nora Constance Marino, in the amount of $15,734.20,
for attorneys’ fees and costs.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation. 5

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          Patricia E. Campbell-Smith
                                          Chief Special Master




5
        Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’
joint filing of notice renouncing the right to seek review.
                                            3